Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 6, 2020 has been entered.

Claims 1-3, 5-9, 12-18 and 21-32 are pending. 

Claims 14-17 and 21 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1-3, 5-9, 12, 13, 18 and 22-32, drawn to an antibody construct that binds to CD33 and CD3e, are being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/290,861, filed February 3, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 6, 2020, February 19, 2020 August 17, 2020 and Oct 8, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
Specification
The amendment to the specification filed June 24, 2020 has been entered.

The sequence listing filed June 24, 2020 has been entered.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
a.. “VL region comprising CDR-H1…CDR-H3” in the second domain should have been “VH region comprising CDR-H1…CDR-H3”.
b.  “VH region comprising CDR-L1…” in the second domain should have been “VL region comprising CDR-L1…”. 
Claim 5 is objected to because of the following informality:  “has an amino acid sequence” should have been “comprises the amino acid sequence”. 
Claim 12 is objected to because of the following informality:  “having an amino acid sequence” should have been “comprising the amino acid sequence” in part (a), (b), (c), (d), (e) (f) and (g). 
Claim 13 is objected to because of the following informality: “an amino acid sequence” should have been “the amino acid sequence”.
Claims 24-26 and 29-32 are objected to because of the following informalities:  “an amino acid sequence” should have been “the amino acid sequence”. 

Rejection Withdrawn
The objection to claims 10, 11 and 12 is withdrawn in light of the claims amendment. 

The written description and enablement rejections of claims 1-12, 18, 22 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the claims amendment. 



The rejections of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Moore (US20080260738 published Oct 23, 2008; PTO 892) in view of Kufer (of record, US2011/0275787, published Nov 10, 2011; PTO 892) or Zugmaier et al (of record, US2013/0287774, published Oct 31, 2013; PTO 892) as applied to claims 1-3, 7-11, 18, 22 and 23 mentioned above and further in view of WO2014153063 publication (of record, published September 25, 2014; PTO 892) is withdrawn in light of the claims amendment.  

The rejections of claim 12 under 35 U.S.C. 103 as being unpatentable over Moore (of record, US20080260738 published Oct 23, 2008; PTO 892) in view of Kufer (of record, US2011/0275787, published Nov 10, 2011; PTO 892) or Zugmaier et al (of record, US2013/0287774, published Oct 31, 2013; PTO 892) as applied to claims 1-3, 7-11, 18, 22 and 23 mentioned above and further in view of W02008119567 publication (of record, published Oct 09, 2008; PTO 1449) ) is withdrawn in light of the claims amendment.  

The provisional rejection of claims 1-10, 18, 22 and 23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 16, 20-21 of copending Application No. 14/422,619 in view of the claims amendment. 

The provisional rejection of claims 1-10, 18, 22 and 23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 16, 21-22 of copending Application No. 15/422,661 in view of the claims amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 recites the limitation “SEQ ID NO: 25-32” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The third domain in claim 1 is SEQ ID NO: 17-24. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5-9, 12, 18, 22, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (of record, US20080260738 published Oct 23, 2008; PTO 892) in view of Protzer-knolle et al (newly cited, WO2008/119567 publication, published ; PTO 892), Kannan et al (of record, WO2014153063 publication, published September 2014; PTO 892).
Regarding claim 1, Moore teaches scFc polypeptide comprising at least two Fc monomers and a linker (aka instant third domain). The Fc monomers are joined by said linker to form a single polypeptide. Linkers are known in the art. Some preferred linkers include, but are not limited to: SEQ ID NO:52, SEQ ID NO:53, SEQ ID NO:54, SEQ ID NO:55, SEQ ID NO:56, SEQ ID NO:11 and SEQ ID NO:33, see entire document, Summary of invention, reference claims 1-3, in particular.  The first Fc monomer and said second Fc monomer are arranged in an amino to carboxyl order selected from: a) Hinge-CH2-CH3-linker-Hinge-CH2-CH3, see para. [0009].   The scFc polypeptide further comprises two binding entities. Preferably, said scFc polypeptide comprises said two binding entities and is configured as a tascFv-scFc; BiscFv-scFc (aka bispecific single chain Fc antibody construct).  Each of said binding entities (aka instant first domain and second domain) can target the same antigen or separate antigens, see para. [0013], reference claims 5-6, 23-24.  The scFv molecule can comprise one or more binding entities, each individually directed to one of the following: CD3 and CD33 (aka cell surface antigen [para. 0031], or tumor antigen, see para. [0214]).

Regarding claim 3, the reference Fc domain comprises hinge-CH2-CH3-linker-hinge-CH2-CH3, (see para. [0009], reference claims 1-3).
Regarding claim 7 (i), Moore teaches bispecific antibody BiscFv-scFc; or bispecific-scFc each scFv (see para. [0076], [0080]) comprises two antibody variable domains, i.e., the variable region of the light chain (VL) and heavy chain (VH) are joined through a linker, i.e., Gly-Gly-Gly-Gly-Ser amino acid sequence (Gly4-Ser)3 of SEQ ID NO: 52, see para. [0153].  Example of linkers such as SEQ ID NO: 52 are identical to the claimed SEQ ID NO: 3. The first and second scFv is fused to the Fc hinge via a short or a long linker. These linkers are typically Gly-Ser linkers known in the art (see para. [0008], [0169] to [0170]).
Regarding claim 8, Moor teaches the first and second domains are fused to the third domain via a peptide liker, see reference claim 8, in particular.
Claim 9 is included as linking the first domain (CD33 binding domain) to second domain (CD3s binding domain) by a linker comprises (Gly4Ser)3 as per part (a) to (c) is known in the art as taught by Moore, see para. [0153]. The reference (Gly4Ser)3 of SEQ ID NO: 52 is identical to the claimed SEQ ID NO: 3. Further linking a first Fc hinge-CH2-CH3 to the second domain (CD3s) using the same (Gly4Ser)3 or (GGGGS)3 is within the purview of one of ordinary skill in the art. Linking the first Fc comprising hinge-CH2-CH3 domain to a second Fc comprising hinge-CH2-CH3 via a linker such as (GGGGS)5 or instant SEQ ID NO: 5 by extending the (GGG4S)4 to (GGG4S)5 to form hinge-CH2-CH3-linker-hinge-CH2-CH3) is an obvious variation of the teachings of Moore.

Regarding claims 22 and 23, Moore further teaches a kit comprising a container that comprises a therapeutic scFc molecule as per claim 22. A therapeutic composition can be provided, for example, in the form of an injectable solution for single or multiple doses, or as a sterile powder that will be reconstituted before injection. Alternatively, such a kit can include a dry-powder disperser, liquid aerosol generator, or nebulizer for administration of a therapeutic composition. Such a kit may further comprise written information on indications and usage of the pharmaceutical composition as per claim 23, see para. [0211].
Moore teaches the advantages of scFc molecules are the formation of a functional Fc dimer and effector function, thereby avoiding the existing problem in the art of random association of CH3 subunits (see para. [0010], [0046]), improve stability, solubility and half-life, see para. [0002].  Further, these molecules of the present invention comprise an Fc fragment of an antibody and a binding entity that can target or specifically bind to a desired target antigen (e.g., target polypeptide). Any binding entity or combination of binding entities can be covalently attached to the single chain Fc polypeptide to combine binding specificity, with antibody-like effector function, and/or long serum half-life in a single molecule, see para [0046]. 
Moore does not teaches the CD33 binding domain comprises a heavy chain CDR1, CDR2 and CDR3 comprises the amino acid sequences identical to the claimed SEQ ID NO: 44, 45 and 46, respectively, and a light chain CDR1, CDR2 and CDR3 comprises the amino acid sequences identical to the claimed SEQ ID NO: 47, 48 and 49, respectively, and the two Fc monomers each comprises a hinge, a CH2 domain and a CH3 domain wherein two monomers are fused to each other via a peptide linker and 
However, Protzer-knolle teaches bispecific that binds to CD33/CD3ε wherein the first domain that binds to CD33 comprises a heavy chain CDR1, CDR2 and CDR3 comprises the amino acid sequences identical to the claimed SEQ ID NO: 44, 45 and 46, respectively, see sequence alignment below:
Query Match             88.6%;  Score 191.4;  DB 12;  Length 122;
  Best Local Similarity   43.2%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NYGMN--------------WINTYTGEPTYADKFQG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NYGMNWVKQAPGQGLEWMGWINTYTGEPTYADKFQGRVTMTTDTSTSTAYMEIRNLRSDD 90

Qy         23 --------WSWSDGYYVYFDY 35
                      |||||||||||||
Db         91 TAVYYCARWSWSDGYYVYFDY 111
And a light chain CDR1, CDR2 and CDR3 comprises the amino acid sequences identical to the claimed SEQ ID NO: 47, 48 and 49, respectively, see sequence alignment below:
Query Match             84.9%;  Score 139.3;  DB 12;  Length 113;
  Best Local Similarity   41.2%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KSSQSVLDSSTNKNSLA---------------WASTRES--------------------- 24
              |||||||||||||||||               |||||||                     
Db         24 KSSQSVLDSSTNKNSLAWYQQKPGQPPKLLLSWASTRESGIPDRFSGSGSGTDFTLTIDS 83

Qy         25 -----------QQSAHFPIT 33
                         |||||||||
Db         84 LQPEDSATYYCQQSAHFPIT 103
Regarding the CD3ε binding domain (aka second domain), Protzer-knolle teaches the second CD3ε binding domain comprises a VL region and a VH wherein the VL comprising the amino acid sequence of SEQ ID NO: 17, which is identical to the claimed SEQ ID NO: 1539 as per claims 25 and 27 (a), see sequence alignment below:

  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGYYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGYYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNRWVFGGGTKLTVL 109
And wherein the VH region comprises the amino sequence of SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 1519 as per claims 26 and 27 (a), see sequence alignment below:
Query Match             100.0%;  Score 664;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNIYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNIYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKSRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSFFAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKSRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSFFAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
Regarding claim 28, Protzer-knolle teaches second domain comprises a scFv region comprising the amino acid sequence of SEQ ID NO: 23, which is identical to the claimed SEQ ID NO: 1460, see sequence alignment below.
Query Match             100.0%;  Score 1330;  DB 12;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNIYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNIYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKSRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSFFAYWGQGTL 120

Db         61 YYADSVKSRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSFFAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGYYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGYYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Regarding claim 12, Protzer-knolle teaches CD33 binding domain comprises the amino acid sequence of SEQ ID NO: 517, which is identical to the claimed SEQ ID NO: 52, see sequence alignment below:
Query Match             100.0%;  Score 1351;  DB 12;  Length 250;
  Best Local Similarity   100.0%;  
  Matches  250;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGESVKVSCKASGYTFTNYGMNWVKQAPGQGLEWMGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGESVKVSCKASGYTFTNYGMNWVKQAPGQGLEWMGWINTYTGEPTY 60

Qy         61 ADKFQGRVTMTTDTSTSTAYMEIRNLGGDDTAVYYCARWSWSDGYYVYFDYWGQGTSVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADKFQGRVTMTTDTSTSTAYMEIRNLGGDDTAVYYCARWSWSDGYYVYFDYWGQGTSVTV 120

Qy        121 SSGGGGSGGGGSGGGGSDIVMTQSPDSLTVSLGERTTINCKSSQSVLDSSTNKNSLAWYQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSGGGGSGGGGSGGGGSDIVMTQSPDSLTVSLGERTTINCKSSQSVLDSSTNKNSLAWYQ 180

Qy        181 QKPGQPPKLLLSWASTRESGIPDRFSGSGSGTDFTLTIDSPQPEDSATYYCQQSAHFPIT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QKPGQPPKLLLSWASTRESGIPDRFSGSGSGTDFTLTIDSPQPEDSATYYCQQSAHFPIT 240

Qy        241 FGQGTRLEIK 250

Db        241 FGQGTRLEIK 250
Like Moore, Protzer-knolle does not teach the third domain comprises two monomer each comprises a hinge, CH2 and CH3 has an amino acid sequence that is at least 90% identical to SEQ ID NO: 17 as per claim 1.
However, Kannan teaches aglycosylated human IgGl Fc constant region with N297G, R292C and V302C comprising the amino acid sequence that is 100% identical to the claimed SEQ ID NO: 17 as per claims 1 and 5, see p. 12, reference SEQ ID NO: 44, sequence alignment below:
Query Match             100.0%;  Score 1242;  DB 21;  Length 227;
  Best Local Similarity   100.0%;  
  Matches  227;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227

Regarding claim 6, Kannan teaches that engineered a disulfide bond in the CH2 domain improves the stability of the aglycosylated molecule on par with glycosylated IgGl molecule (10 to 15°C improvement in the melting temperature as determined by Differential Scanning Calorimetry), see p. 43, lines 3-8.
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bispecific scFv-Fc antibody of Moore in view of Protzer-knolle and Kannan by fusing the tandem scFv binding domains that bind to human CD33 and human and/or Macaca CD3ε as taught by Protzer-knolle to the first Fc monomer and said second Fc monomer as arranged in an amino to carboxyl order such as Hinge-CH2-CH3-linker-Hinge-CH2-CH3 as taught by Moore wherein each the Fc monomer is a human IgG1 Fc comprises the amino acid sequence of SEQ ID NO: 17 as taught by Kanna to arrive at the claimed invention with a reasonable expectation of success, e.g., formation of bispecific single chain Fc antibody scFv-scFv-Fc that binds to human CD33, and human and/or Macaca CD3s and human IgG1 Fc for treating CD33 expressing cancer.
One of ordinary skill in the art would have been motivated to do so because Moore teaches the advantages of scFc molecules are the formation of a functional Fc dimer and effector function, thereby avoiding the existing problem in the art of random association of CH3 subunits (see para. [0010], [0046]); the bispecific single chain Fc molecule improves stability, solubility and half-life, see para. [0002], [0131].  
One of ordinary skill in the art would have been motivated to link the CD33 antigen binding domain to the CD3ε binding domain in order to recruit CD3 expressing cytotoxic T cells to CD33 expressing cancer cells in order to deplete CD33+ cancer and Moore teaches any binding entity or combination of binding entities can be covalently attached to the single chain Fc polypeptide to combine binding specificity, with antibody-like effector function, and/or long serum half-life in a single molecule, see para [0046]. 
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Furthermore, applying known technique of making bispecific single chain Fc binding molecule of Moore would ready for making other bispecific single chain Fc binding molecule the same way using the known scFv that binds to CD33 and CD3ε as the first and second domains fused to single chain Fc comprising hinge-CH2-CH3-linker-hinge-CH2-CH3 where the hinge-CH2-CH3 monomer comprises the amino acid sequence from human IgG1 as taught by Kannan. 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (of record, US20080260738 published Oct 23, 2008; PTO 892) in view of Protzer-knolle et al (newly cited, WO2008/119567 publication, published ; PTO 892), Kannan et al (of record, WO2014153063 publication, published September 2014; PTO 892) as applied to claims 1-3, 5-9, 12, 18, 22, 23 and 25-28 mentioned above and further in view of PGPub US20170037130 publication (claimed earliest priority to 62/199,930, filed 07/31/2015; PTO 892). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The combine teachings of Moore, Protzer-knolle and Kannan have been discussed supra. 
The references above do not teach the third domain comprises an amino acid sequence of SEQ ID NO: 25 as per claim 24. 
However, Raum teaches bispecific antibody that binds to DLL3 and CD3 linked to a Fc domain comprising the amino acid sequence of SEQ ID NO: 541, which is identical to the claimed SEQ ID NO: 25, see sequence alignment below.

US-15-225-107-541

  Query Match             100.0%;  Score 2652;  DB 16;  Length 484;
  Best Local Similarity   100.0%;  
  Matches  484;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGSGGGGSGGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGSGGGGSGGG 240

Qy        241 GSGGGGSGGGGSGGGGSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GSGGGGSGGGGSGGGGSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVV 300

Qy        301 VDVSHEDPEVKFNWYVDGVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VDVSHEDPEVKFNWYVDGVEVHNAKTKPCEEQYGSTYRCVSVLTVLHQDWLNGKEYKCKV 360

Qy        361 SNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWES 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWES 420

Qy        421 NGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSL 480

Qy        481 SPGK 484
              ||||
Db        481 SPGK 484

Raum teaches a third domain that comprises in an N- to C-terminal order: hinge-CH2-CH3-linker-hinge-CH2-CH3. Preferred amino acid sequences for said third domain are depicted in SEQ ID NOs: 541-548. Each of said polypeptide monomers preferably has an amino acid sequence that is selected from the group consisting of SEQ ID NOs: 533-540, or that is at least 90% identical to those sequences, see para. [0204].  Raum teaches the fully functional Fc constant domain mediating antibody-dependent cellular cytotoxicity through recruitment of effector cells like NK cells, and/or means to enhance serum half-life, etc., see para. [0136].  Raum further teaches the antibody construct exhibiting cross-species specificity 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have substituted a known element, i.e., hinge-CH2-CH3-linker-hinge-CH2-CH3 in the bispecific single chain Fc antibody that binds to CD33 and human/Macaca CD3ε of Moore, Protzer-knolle and Kannan for another, i.e., hinge-CH2-CH3-linker-hinge-CH2-CH3 comprising the amino acids sequence of SEQ ID NO: 541 as taught by Raum to arrive at the claimed invention with a reasonable expectation of success, i.e., effector functions such as antibody mediated cytotoxicity (ADCC) and/or binding to FcRn receptor to enhance serum half-life of such molecule. 
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
SEQ ID NO: 58 is free of prior art. 

Claims 13 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644